Order entered September 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00135-CR

                        TEDDYBEAR MONROE KERNS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76646-K

                                            ORDER
       Before the Court is appellant’s September 19, 2019 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 11, 2019. If appellant’s brief is not filed by October 11, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE